Exhibit 10.42
 


 


 
UNITED NATURAL FOODS, INC.
 
2004 EQUITY INCENTIVE PLAN


RESTRICTED UNIT AGREEMENT




This Restricted Unit Agreement (this “Agreement”) effective as of December 6,
2007, between United Natural Foods, Inc. (the “Company”) and Thomas A. Dziki
(“Participant”), who is an employee, consultant, or non-employee director of the
Company or a Subsidiary, evidences the award of Restricted Units to the
Participant under the United Natural Foods, Inc. 2004 Equity Incentive Plan (the
“Plan”).
 
In consideration of services rendered and agreed to be rendered, the Company
makes this Award of Restricted Units to the Participant named in the first
sentence of this Agreement.  This Agreement and the issuance or transfer of
shares of the Company’s common stock are conditioned on the following terms:
 
1.           Definitions.
 
All capitalized terms that are not otherwise defined in this Agreement shall
have the meanings set forth in the Plan.


 
(a)
Grant Date means December 6, 2007.

 
 
(b)
Participant, solely for purposes of this Agreement, means the employee,
consultant or non-employee director designated above.

 
 
(c)
Restricted Unit means a right to receive payment in Shares or cash (as
determined by the Committee) following the expiration of the Restriction Period.

 
 
(d)
Restriction Period means the period commencing upon grant of Restricted Units in
accordance with Section 2 of this Agreement and ending on the date provided
under Section 3 of this Agreement.

 
 
(e)
Shares means Shares, as defined in Section 2(w) of the Plan, issued pursuant to
this Agreement.

 
 
(f)
Unvested Restricted Units means Restricted Units granted pursuant to Section 2
of this Agreement as to which the Restriction Period has not expired under
Section 3 of this Agreement.

 

 
 
 
 

2.           Grant of Restricted Units.
 
The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Plan, 3,600 Restricted Units,
with a cash value equal to the Fair Market Value of an equivalent number of
Shares.  A Restricted Unit does not represent an equity interest in the Company
and carries no voting or dividend rights.
 
3.           Restriction Period.
 
(a)           The Restriction Period under this Agreement shall expire, with
respect to the number or percentage of Restricted Units designated in the
schedule below, at the close of business on the dates enumerated in the schedule
below or, if earlier, upon the death or disability (as defined in Section 14(a)
of the Plan) of the Participant.
 

     
Number or Percentage of Restricted
     
Units As To Which Restrictions
 
Date
 
Lapse on This Date




 
December 6, 2008
900
       
December 6, 2009
900
       
December 6, 2010
900
       
December 6, 2011
900


(b)           The Restriction Period for any tranche of Restricted Units
included in an Award shall be deemed to expire if, within twelve months after
the Company obtains actual knowledge that a Change in Control has occurred, a
Participant’s employment with the Company and its Subsidiaries ceases for any
reason.  (See Section 14(c) of the Plan.)
 
 (c)           If the Participant ceases to be employed by the Company or a
Subsidiary or otherwise separates from service under circumstances not described
in Sections 3(a) or 3(b), all then-Unvested Restricted Units shall be canceled
immediately, and shall not be payable, except to the extent the Committee
decides otherwise.
 
4.           Payment. No later than 2½ months after the end of the calendar year
in which the restrictions lapse with respect to a tranche of Restricted Units,
the Company shall issue to the Participant or his Beneficiary (if the
Participant dies before payment or this Agreement provides for immediate vesting
of Unvested Restricted Units upon the Participant’s death) one Share for each
Restricted Unit in such tranche.
 

 
-2-
 
 

5.           Withholding.  The Participant acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any federal, state or local taxes of any kind required by law to be
withheld with respect to the grant to the Participant of the Restricted Units or
the issuance to the Participant or his Beneficiary of Shares in accordance with
Section 4 of this Agreement, and to require that the Company be paid the amount
of any federal, state, or local taxes required by law to be withheld.
 
6.           Amendment.  The Committee may in its sole discretion amend, modify,
or terminate this Agreement, including, but not limited to, substituting
therefor another Award of the same or a different type or changing the
Restriction Period.  Except as otherwise provided in the Plan or in this
Agreement or as necessary to conform this Agreement to mandatory provisions of
applicable federal or state laws, regulations, or rulings, or section 409A of
the Code, the Committee shall obtain the Participant’s consent before it amends
this Agreement in a manner that significantly reduces the Participant’s rights
or benefits under this Agreement.
 
7.           Determinations by Committee.  Determinations by the Committee shall
be final, binding and conclusive with respect to the interpretation of the Plan
and this Agreement.
 
8.           Provisions of the Plan.  This grant is subject to the provisions of
the Plan, which is incorporated into this Agreement by reference and a copy of
which is furnished to the Participant with this Agreement.
 
9.           Notices and Payments.  Any notice required or permitted to be given
to the Participant under this Agreement shall be in writing and shall be deemed
effective upon personal delivery or upon deposit in the United States mail with
postage and fees prepaid.  Any notice or communication required or permitted to
be given to the Company under this Agreement shall be in writing and shall be
deemed effective only upon receipt by the Secretary of the Company at the
Company’s principal office.
 
10.           Waiver.  The waiver by the Company of any provision of this
Agreement at any time or for any purpose shall not operate as or be construed to
be a waiver of the same or any other provision of this Agreement at any
subsequent time or for any other purpose.
 
11.           Governing Law.  The validity and construction of this Agreement
shall be governed by the laws of the State of Delaware, excluding any conflicts
or choice of law rules or principles that might otherwise refer construction or
interpretation of any provision of this Agreement to the substantive law of
another jurisdiction.
 




[SIGNATURES APPEAR ON NEXT PAGE.]

 
-3-
 
 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer of the Company, and the Participant has accepted and signed this
Agreement, all on the day and year first mentioned above.
 
 
 

  UNITED NATURAL FOODS, INC.          
 
By:
/s/ Mark Shamber             Title:  Mark Shamber       Vice President,      
Chief Financial Officer and Treasurer             Date:  12/7/07           

 
 
 

/s/ Thomas A. Dziki        Thomas A Dziki   Date   

 





 
-4-
 
 
